Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically in line 3 of claim 8, “a touch state” is set forth. However, it is unclear as to whether the touch states in line 5 of claim 1 is referenced or entirely different touch state.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 6, 11, 13-14, 20 and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (CN 105843497).

As per claim 1 Li depicts in figure 1 and discloses (due to translation referenced locations may not be exact or included):   A batch processing method for objects, comprising:  acquiring, in response to an operation that a user simultaneously touches at least two objects on a first user interface, first touch event related information with respect to the at least two objects; { [0037] step 102, under the state of editing the desktop icon, receiving selected information of two or more than two desktop icon; An exemplary specific application of the present invention, the user can use two or three fingers and more than one finger, to select a distance of several desktop icon. }  determining touch states corresponding to the at least two objects based on the first touch event related information; { [0040]  step 103, to identify the two or more desktop icons corresponding to the selected information; & [0041]  In the embodiment of the invention, each of the finger selected desktop icon to the icon is magnified state, to inform the user that the desktop icon has been selected. Of course, it also can use other ways to mark, such as the desktop icon selected for desktop icon added scintillation element or other for the purpose of identification of the element, the invention is not restricted to this. }  displaying a second user interface based on the touch states corresponding to the at least two objects; { [0051]  sub-step S31, when the identified two or more desktop icon moves to the edge of the first page according to the motion information, the terminal displays the second page; }  acquiring, in response to an operation that the user stops touching the at least two objects on the second user interface, second touch event related information with respect to the at least two objects; { [0052]  a step S32, judging whether to receive the identified two or more release event of desktop icons, if received for the identified two or more of desktop icons released event, then executing step S33; }  determining whether the first touch event related information and the second touch event related information meet an operation condition of a preset batch processing operation; and { [0035]   In a particular implementation, a user may first by a desktop icon on the mobile terminal, or some specified pendant entering desktop icon editing state, and then can enter the desktop icon editing state, and then it can be for desktop icon selected in batch operation. } performing the preset batch processing operation for the at least two objects in response to a determination that the first touch event related information and the second touch event related information meet the operation condition of the preset batch processing operation.  { [0043]   In a specific implementation, the invention can be applied to desktop icon moving and deleting and other operation of the batch processing is, for example, when receiving the movement information, based on the moving information in mobile desktop icon, when receiving the deleting information, deleting desktop icon according to the deleting information in batches, the invention is not limited to this. }

As per claims 3, 13 and 23 Li discloses (due to translation referenced locations may not be exact or included):  the operation that a user simultaneously touches at least two objects on a first user interface comprises: an operation that the user touches the at least two objects on the first user interface at the same time; or an operation that the user touches the at least two objects on the first user interface for an overlapped period of time.  { It should be noted that, for an embodiment of the method, in order to simply the description, so is expressed as a series of action combinations, but those skilled in the art should know, the invention is not limited by the movement sequence described, because according to this embodiment of the invention, some steps may adopt other order or at the same time. }

As per claims 4 and 14 Li discloses (due to translation referenced locations may not be exact or included):    the operation that a user simultaneously touches at least two objects on a first user interface comprises: an operation that the user touches another object on the first user interface when the user is touching one object on the user interface, wherein the another object is different from the one object on the first user interface.  { in the specific application of the invention, after entering the desktop icon editing state, the user can use two fingers to select two of desktop icons, or three fingers for three desktop icon is selected, as shown in FIG. 2, the user can use two fingers the two desktop icon selected "file management" and "calendar". }

As per claims 6 and 24 Li discloses (due to translation referenced locations may not be exact or included):   displaying an indicator indicative of the preset batch processing operation on the second In the embodiment of the invention, the desktop icon to identify selected by means of multi-point touch on the mobile terminal, then the batch operation. }

As per claims 11 and 20 Li depicts in figure 1 and discloses (due to translation referenced locations may not be exact or included):   A batch processing apparatus for objects, comprising: at least one processor; and at least one memory communicatively coupled to the at least one processor and storing instructions that upon execution by the at least one processor {These computer program instructions can also be stored into a computer readable memory capable of directing the computer or the other programmable data processing terminal device working in a specific manner into a computer readable memory so that the instructions stored in the computer-readable memory in the instruction generating includes articles of manufacture of command device, the command device implemented in a flowchart one flow or more flow charts and/or one processor or a function of the functions specified.} cause the apparatus to:  acquire, in response to an operation that a user simultaneously touches at least two objects on a first user interface, first touch event related information with respect to the at least two objects; { [0037] step 102, under the state of editing the desktop icon, receiving selected information of two or more than two desktop icon; An exemplary specific application of the present invention, the user can use two or three fingers and more than one finger, to select a distance of several desktop icon. } determine touch states corresponding to the at least two objects based on the first touch event related information; { [0040] step 103, to identify the two or more desktop icons corresponding to the selected information; & [0040] In the embodiment of the invention, each of the finger selected desktop icon to the icon is magnified state, to inform the user that the desktop icon has been selected. Of course, it also can use other ways to mark, such as the desktop icon selected for desktop icon added scintillation element or other for the purpose of identification of the element, the invention is not restricted to this. } display a second user interface based on the touch states corresponding to the at least two objects; { [0051]  sub-step S31, when the identified two or more desktop icon moves to the edge of the first page according to the motion information, the terminal displays the second page; } acquire, in response to an operation that the user stops touching the at least two objects on the second user  interface, second touch event related information with respect to the at least two objects; { [0052]  a step S32, judging whether to receive the identified two or more release event of desktop icons, if received for the identified two or more of desktop icons released event, then executing step S33; }  determine whether the first touch event related information and the second touch event related information meet an operation condition of a preset batch processing operation; { [0035]   In a particular implementation, a user may first by a desktop icon on the mobile terminal, or some specified pendant entering desktop icon editing state, and then can enter the desktop icon editing state, and then it can be for desktop icon selected in batch operation. } and the preset batch processing operation for the at least two objects in response to a determination that the first touch event related information and the second touch event related information meet the operation condition of the preset batch processing operation.  { [0043]  In a specific implementation, the invention can be applied to desktop icon moving and deleting and other operation of the batch processing is, for example, when receiving the movement information, based on the moving information in mobile desktop icon, when receiving the deleting information, deleting desktop icon according to the deleting information in batches, the invention is not limited to this. }

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 8, 12, 17 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 105843497) in view of Qiao et al (US 2015/0106766). Li discloses the claimed invention. See description supra.

Regarding claims 2, 8, 12, 17 and 21-22 Li is silent as to: the first and second touch event related information with respect to the at least two objects comprises at least one of a first and second center coordinate, a first and second range, a first and second touch time and a first and second touch event type of at least one initial touch point corresponding to each of the at least two objects on the first and second user interface; as well as determining the at least two objects and the touch states.

With respect to claims 2, 12 and 21 Qiao et al depicts in figures 1-3 and discloses: the first touch event related information with respect to the at least two objects comprises at least one of a center coordinate, a range, a touch time and a touch event type of at least one initial touch point corresponding to each of the at least two objects on the first user interface { [0038] In the step, point coordinates of the sliding track of the finger or the operation rod on the touch screen can be detected, the point coordinates are compared with coordinates of icon areas of files and/or folders on the touch screen to take files and/or folders whose icon areas contain at least one of the point coordinates as selected files and/or folders.}; and the second touch event related information with respect to the at least two objects comprises at least one of a second center coordinate, a second range, a second touch time and a second touch event type of a final touch point corresponding to each of the at least two objects on the second user interface { [0039] When selecting the files through the sliding, the user can click or slide multiple times on the touch screen. In other words, the sliding track in the step includes a sliding track generated when the finger or the operation rod slides one time or multiple times on the touch screen. & [0045] Batch processing on files selected from multiple pages can also be implemented with the above method. Note: [0038] & [0039] have “at least one of the point coordinates” and “slides . . . multiple times on the touch screen” this disclosure equates to the claimed “second touch event related information”}

With respect to claims 8, 17 and 22 Qiao et al discloses:   the determining, based on the first touch event related information with respect to the at least two objects, the at least two objects and a touch state of the at least two objects comprises:  determining the at least two objects based on the center coordinate and the range of the at least one corresponding touch point on each of the at least two objects; and determining the touch states corresponding to the at least two objects based on the touch time and the touch event type of the at least one corresponding touch point on each of the at least two objects. { [0038] In the step, point coordinates of the sliding track of the finger or the operation rod on the touch screen can be detected, the point coordinates are compared with coordinates of icon areas of files and/or folders on the touch screen to take files and/or folders whose icon areas contain at least one of the point coordinates as selected files and/or folders. & [0039] When selecting the files through the sliding, the user can click or slide multiple times on the touch screen. In other words, the sliding track in the step includes a sliding track generated when the finger or the operation rod slides one time or multiple times on the touch screen. }

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to specify that batch processing method and apparatus of Li includes the first and second touch event related information with respect to the at least two objects comprises at least one of a first and second center coordinate, a first and second range, a first and second touch time and a first and second touch event type of at least one initial touch point corresponding to each of the at least two objects on the first and second user interface; as well as determining the at least two objects and the touch states as taught by Qiao.  

The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide the batch processing method and apparatus with the first and second touch event related information with respect to the at least two objects comprises at least one of a first and second center coordinate, a first and second range, a first and second touch time and a first and second touch event type of at least one initial touch point corresponding to each of the at least two objects on the first and second user interface; as well as determining the at least two objects and the touch states so that “the user can perform operations on the files conveniently and quickly by using the touch screen of the smart phone, which has a significant effect in processing a large number of files.”  See [0048] of Qiao et al.

Allowable Subject Matter
Claims 9, 10 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 9 and 18 the primary reason for allowance is the inclusion of
wherein after the displaying the second user  interface based on the touch states  corresponding to the at least two objects and before the acquiring, in response to an operation that the user stops touching the at least two objects on the second user  interface, second touch event related information with respect to the at least two objects, the method further comprises: receiving a touch operation of the user on another object than the at least two objects on the second user interface; and acquiring first touch event related information on an initial touch point of the another object, wherein the acquiring, in response to an operation that the user stops touching the at least two objects on the second user interface, second touch event related information with respect to the at least two objects comprises: acquiring second touch event related information with respect to the at least two objects and the another object; and wherein the performing,  the preset batch processing operation for the at least two objects further comprises: Page 5 of 17DOCKET NO.: 112704.000165PATENT Application No.: 17/020,317 Office Action Dated: November 25, 2020 performing the preset batch processing operation for the at least two objects and the another object in response to a determination that the first touch event related information with respect to the at least two object and the another object and the second touch event related information with respect to the at least two objects and the another object meet an operation condition of the preset batch processing operation with respect to the at least two object and the another object.

Regarding claims 10 and 19 the primary reason for allowance is the inclusion of
wherein the at least two objects are files, and the operation condition of the preset batch processing operation comprises a distance between any two of the at least two objects is less than a preset distance, and wherein the performing, the preset batch processing operation for the at least two objects further comprises: performing, when the distance between any two of at least two files is less than the preset distance, a file merging batch processing operation for the at least two files.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572.  The examiner can normally be reached on Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



ddd